This opinion is subject to administrative correction before final disposition.




                                 Before
                       HOUTZ, MYERS, and KISOR
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Jeffrey D. NTIAMOA
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202200064

                        _________________________

                         Decided: 31 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
              Keaton H. Harrell (arraignment and motions)
                        Glen R. Hines (motions)
                        Nicholas S. Henry (trial)

 Sentence adjudged 16 November 2021 by a general court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 345 days, forfeiture of $800.00 pay per
 month for five months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN
                United States v. Ntiamoa, NMCCA No. 202200064
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2